    19-13412-rg      Doc 63       Filed 05/27/20 Entered 05/27/20 16:17:37                     Main Document
                                               Pg 1 of 17



Mark Frankel                                                            Hearing Date: June 30, 2020
Backenroth Frankel & Krinsky, LLP                                                     10:00 a.m.
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP et al,1,                                      Case No. 19-13412

                                    Debtor.
----------------------------------------------------------x

                                           NOTICE OF HEARING

               PLEASE TAKE NOTICE, that a hearing will be held before the Honorable
Robert E. Grossman at the United States Bankruptcy Court, One Bowling Green, New York,
New York 10004, on June 30, 2020 at 11:00 a.m., or as soon thereafter as counsel can be heard,
to consider the application of 90 Downing St LP for an order under section 502(b) of the
Bankruptcy Code expunging claim 13 of Whitney Vairin, Jennifer Hansen.

               PLEASE TAKE FURTHER NOTICE, that objections shall be filed with the
Clerk of the Bankruptcy Court, One Bowling Green, New York, New York 10004, and served
upon the undersigned to be received at least seven days prior to the hearing date.

Dated: New York, New York
       May 27, 2020
                                                      BACKENROTH FRANKEL & KRINSKY, LLP
                                                      Attorneys for the Plan Administrator

                                                      By: s/Mark A. Frankel
                                                             800 Third Avenue
                                                             New York, New York 10022
                                                             (212) 593-1100




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
    19-13412-rg        Doc 63     Filed 05/27/20 Entered 05/27/20 16:17:37                     Main Document
                                               Pg 2 of 17



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP et al,1,                                      Case No. 19-13412

                                    Debtor.
----------------------------------------------------------x

                                          OBJECTION TO CLAIM

                  90 Downing St LP, one of the jointly consolidated debtors herein (the "Debtor"),

as and for its application for an order under section 502(b) of the Bankruptcy Code expunging

claim 13 in the amount of $180,000 (the “Claim”) of Whitney Vairin, Jennifer Hansen

(collectively, “Claimant”) under section 502(b) of the Bankruptcy Code, respectfully represents

as follows: the Claim was filed late and fails to establish excusable neglect.

                                               BACKGROUND

                  1.       On October 25, 2019, the Debtor filed a Chapter 11 petition under Title 11

of the United States Code, 11 U.S.C. 101 et seq. (the “Bankruptcy Code”).

                  2.       Each of the consolidated debtors herein owns an adjacent apartment

building in the Clinton Hill neighborhood of Brooklyn. The Debtor owns the property at 88-100

Downing Street.

                  3.       By order dated January 15, 2020, this Court fixed February 28, 2020 as the

last day to file claims. On January 17, 2020, the undersigned filed the attached Certificate of




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
 19-13412-rg        Doc 63   Filed 05/27/20 Entered 05/27/20 16:17:37            Main Document
                                          Pg 3 of 17



Service. On page 11 of 13 of the Certificate of Service there is an indication that the bar date

notice annexed to the January 15, 2020 order was served on Whitney Vairin, Jennifer Hansen.

               4.      The Claimant filed the Claim on May 18, 2020, about six weeks late.

                                          OBJECTION

               5.      Generally, late filed claims are disallowed in bankruptcy absent excusable

neglect. Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P'ship, 507 U.S. 380, 113 S. Ct. 1489,

123 L. Ed. 2d 74 (1993); In re Enron Corp., 419 F.3d 115 (2d Cir. 2005).

               6.      Here, the record reflects no basis upon which to allow the Claim under the

Pioneer excusable neglect standard.

               7.      The Claim, therefore, should be expunged.

               8.      No prior request for the relief sought has been made to this or any other

Court.

                                        CONCLUSION

               WHEREFORE, the Debtor respectfully requests that the Court enter an order

expunging Claim 13, and that the Court grant such other, further and different relief as may be

just and proper.

Dated: New York, New York
       May 27, 2020

                                              BACKENROTH FRANKEL & KRINSKY, LLP
                                              Attorneys for the Debtor

                                              By:     s/Mark Frankel
                                                      800 Third Avenue
                                                      New York, New York 10022
                                                      (212) 593-1100
    19-13412-rg      Doc 63      Filed 05/27/20 Entered 05/27/20 16:17:37                      Main Document
                                              Pg 4 of 17



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                                   Chapter 11

         27 Putnam Ave LP et al,1                              Case No. 19-13412

                                    Debtor.
----------------------------------------------------------x

                      ORDER GRANTING OBJECTION TO CLAIM NO. 10

         Upon the application (“Application”) of Mark Frankel, 90 Downing St 27 Putnam Ave

LP for an order expunging or reducing Claim 13 filed by Whitney Vairin, Jennifer Hansen, and

upon the hearing held before the Bankruptcy Court on June 30, 2020, and after due deliberation

and sufficient cause appearing therefor, it is

         ORDERED, that claim 13 against 90 Downing St LP be, and it hereby is, expunged.

Dated: New York, New York
       June ___, 2020


                                                      ____________________________________
                                                      UNITED STATES BANKRUPTCY JUDGE




1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam Ave LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP
(7503).
 19-13412-rg
19-13412-rg   Doc
 19-13412-rg Doc  63
              Doc23    Filed
                  22-1Filed   05/27/20
                          Filed
                             01/17/20    Entered
                                01/15/20Entered
                                            Entered 05/27/20
                                                   01/17/20  16:17:37
                                                      01/15/20
                                                            10:04:15    Main
                                                               12:39:32Main  Document
                                                                          Exhibits
                                                                            Document
                                                                                   Pg
                                      Pg 5  of  17
                                      Pg1 1ofof7 13




Mark Frankel
Backenroth Frankel & Krinsky, LLP
800 Third Avenue, Floor 11
New York, New York 10022
(212) 593-1100
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                                   Chapter 11
         27 Putnam LP, et al,1                                          Case No. 19-13412 (RG) (RG)
                                                                        Jointly Administered
                                    Debtors.
----------------------------------------------------------x
               NOTICE OF DEADLINES FOR FILING OF PROOFS OF CLAIM

TO ALL PERSONS AND ENTITIES WITH CLAIMS AGAINST 27 PUTNAM LP, 90
DOWNING ST LP, 423 GRAND AVE LP, AND 429 GRAND AVE LP, THE DEBTORS IN
THE ABOVE-CAPTIONED CHAPTER 11 CASES, PLEASE TAKE NOTICE OF THE
FOLLOWING:

            The United States Bankruptcy Court for the Southern District of New York (the
    “Bankruptcy Court”) entered an order (the “Bar Date Order”) establishing February 28, 2020
    at 5:00 p.m. (prevailing Eastern Time) (the “General Bar Date”) as the last date and time for
    each person or entity (including individuals, partnerships, corporations, joint ventures, trusts and
    governmental units) to file a proof of claim against any of the Debtors listed on page 6 of this
    Notice (the “Debtors”). Solely as to governmental units the Bar Date Order established April
    24, 2020 at 5:00 p.m. (prevailing Eastern Time) as the last date and time for each such
    governmental unit to file a proof of claim against the Debtors (the “Governmental Bar Date,”
    and, together with the General Bar Date, the “Bar Dates”).
       The Bar Dates and the procedures set forth below for filing proofs of claim apply to all
claims (i) against any of the Debtors that arose prior to October 25, 2019 , the date on which the
Debtors commenced cases under chapter 11 of the United States Bankruptcy Code (the “Filing
Date”), except for claims listed in section 4 below that are specifically excluded from the applicable
Bar Date filing requirement.


1
 The Debtors in these chapter 11 cases and the last four digits of each Debtor's taxpayer identification number are as
follows: 27 Putnam LP (7503); 90 Downing St LP (7503); 423 Grand Ave LP (7503); and 429 Grand Ave LP (7503).
 19-13412-rg
19-13412-rg   Doc
 19-13412-rg Doc  63
              Doc23    Filed
                  22-1Filed   05/27/20
                          Filed
                             01/17/20    Entered
                                01/15/20Entered
                                            Entered 05/27/20
                                                   01/17/20  16:17:37
                                                      01/15/20
                                                            10:04:15    Main
                                                               12:39:32Main  Document
                                                                          Exhibits
                                                                            Document
                                                                                   Pg
                                      Pg 6  of  17
                                      Pg2 2ofof7 13




1. WHO MUST FILE A PROOF OF CLAIM

        You MUST file a proof of claim to vote on a chapter 11 plan filed by the Debtors or to
share in distributions from the Debtors’ bankruptcy estates if you have a claim that arose prior to
the Filing Date and it is not one of the types of claims described in Section 4 below. Claims based
on acts or omissions of the Debtors that occurred before the Filing Date must be filed on or prior
to the applicable Bar Date, even if such claims are not now fixed, liquidated or certain or did not
mature or become fixed, liquidated or certain before the applicable Filing Date.
        Under Section 101(5) of the Bankruptcy Code and as used in this Notice, the word “claim”
means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable,
secured, or unsecured; or (b) a right to an equitable remedy for breach of performance if such
breach gives rise to a right to payment, whether or not such right to an equitable remedy is reduced
to judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured or unsecured.


2. WHAT TO FILE

        Each filed proof of claim must conform substantially to Official Form No. 410. Copies of the
Proof of Claim Form may be obtained at www.uscourts.gov/forms/bankruptcy-forms. All proofs of claim
must be signed by the claimant or, if the claimant is not an individual, by an authorized agent of the
claimant. Each proof of claim must be written in English and be denominated in United States currency.
You should attach to each completed proof of claim any documents on which the claim is based (if
voluminous, attach a summary) or an explanation as to why the documents are not available.
        Your proof of claim form must not contain complete social security numbers or taxpayer
identification numbers (only the last four digits), a complete birth date (only the year), the name of
a minor (only the minor’s initials) or a financial account number (only the last four digits of such
financial account).
        Any holder of a claim against more than one Debtor must file a separate proof of claim
with respect to each such Debtor and all holders of claims must identify on their proof of claim the
specific Debtor against which their claim is asserted and the case number of that Debtor’s
bankruptcy case.

         Your proof of claim form must not contain complete social security numbers or
 taxpayer identification numbers (only the last four digits), a complete birth date (only the year),
 the name of a minor (only the minor’s initials) or a financial account number (only the last four
 digits of such financial account).
       The names of the Debtors and their respective case numbers are 27 Putnam LP, Case No.
19-13412 (RG); 90 Downing St LP, Case No. 19-13413; 423 Grand Ave LP, Case No. 19-13414;
and 429 Grand Ave LP, Case No. 19-14315.

                                                   2
 19-13412-rg
19-13412-rg   Doc
 19-13412-rg Doc  63
              Doc23    Filed
                  22-1Filed   05/27/20
                          Filed
                             01/17/20    Entered
                                01/15/20Entered
                                            Entered 05/27/20
                                                   01/17/20  16:17:37
                                                      01/15/20
                                                            10:04:15    Main
                                                               12:39:32Main  Document
                                                                          Exhibits
                                                                            Document
                                                                                   Pg
                                      Pg 7  of  17
                                      Pg3 3ofof7 13




3. WHEN AND WHERE TO FILE

        Except as provided for herein, all proofs of claims must be filed so as to be actually
received on or before February 28, 2020 at 5:00 p.m. (prevailing Eastern Time), or solely as to
governmental units on or before April 24, 2020 at 5:00 p.m. (prevailing Eastern Time).
        Attorneys (with full access accounts) and employees of institutional creditors (with limited
access accounts) should file proofs of claim electronically on the Court's Case
Management/Electronic Case File ("CM/ECF") system.
        Those without accounts with the CM/ECF system may create electronically and file proofs
of claim through the "File A Proof of Claim" link on the Court's website at
www.nysb.uscourts.gov or by mailing or delivering the original proof of claim to the Court at the
address provided below:

United States Bankruptcy Court,
Southern District of New York
One Bowling Green, New York, New York 10004

        Proofs of claim will be deemed timely filed only when received by the Bankruptcy Court
on or before 5:00 p.m. (prevailing Eastern Time) on the applicable Bar Date. Proofs of claim may
not be delivered by facsimile, telecopy or electronic mail transmission.

4.     CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

      You do not need to file a proof of claim on behalf of a claim on or prior to the applicable
Bar Date if the claim falls into one of the following categories:

       A.      Any claim that has already been asserted in a proof of claim against the Debtors
               with the Clerk of the Bankruptcy Court for the Southern District of New York in a
               form substantially similar to Official Bankruptcy Form No. 410;

       B.      Any claim that is listed on the Debtors’ schedules of assets and liabilities and/or
               schedules of executory contracts and unexpired leases (collectively, the
               “Schedules”); provided that (i) the claim is not scheduled as “disputed”
               “contingent” or “unliquidated”; (ii) the claimant does not disagree with the amount,
               nature and priority of the claim as set forth in the Schedules; and (iii) the claimant
               does not dispute that the claim is an obligation only of the specific Debtor against
               which the claim is listed in the Schedules;

       C.      Any claim previously allowed by an Order of the Court;

       D.      Any claim that has been paid in full by any of the Debtors;

                                                 3
 19-13412-rg
19-13412-rg   Doc
 19-13412-rg Doc  63
              Doc23    Filed
                  22-1Filed   05/27/20
                          Filed
                             01/17/20    Entered
                                01/15/20Entered
                                            Entered 05/27/20
                                                   01/17/20  16:17:37
                                                      01/15/20
                                                            10:04:15    Main
                                                               12:39:32Main  Document
                                                                          Exhibits
                                                                            Document
                                                                                   Pg
                                      Pg 8  of  17
                                      Pg4 4ofof7 13




       E.      Any claim for which a different deadline has previously been fixed by the Court;

       F.      Any claim by one Debtor against another Debtor; or

       G.      Any claim allowable under sections 503(b) and 507(a)(2) of the Bankruptcy Code
               as an expense of administration of the Debtors’ estates.

        If you are a holder of an equity interest in the Debtors, you need not file a proof of interest
with respect to the ownership of such equity interest at this time. However, if you assert a claim
against the Debtors, including a claim relating to such equity interest or the purchase or sale of
such interest, a proof of such claim must be filed on or prior to the General Bar Date pursuant to
procedures set forth in this Notice.

       This Notice is being sent to many persons and entities that have had some relationship with
or have done business with the Debtors but may not have an unpaid claim against the Debtors.
The fact that you have received this Notice does not mean that you have a claim or that the
Debtors or the Court believes that you have a claim against the Debtors.


5. EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        If you have a claim arising out of the rejection of an executory contract or unexpired lease
as to which the order authorizing such rejection is dated on or before the date of entry of the Bar
Date Order, you must file a proof of claim by the applicable Bar Date. Any person or entity that
has a claim arising from the rejection of an executory contract or unexpired lease, as to which the
order is dated after the date of entry of the Bar Date Order, you must file a proof of claim with
respect to such claim by the date fixed by the Court in the applicable order authorizing rejection
of such contract or lease.

6. CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE
APPLICABLE BAR DATE

     ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE
REQUIREMENTS OF THE BAR DATE ORDER, AS SET FORTH IN SECTION 4 ABOVE,
AND THAT FAILS TO TIMELY FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM
SHALL NOT BE TREATED AS A CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE
PURPOSES OF VOTING ON ANY PLAN OF REORGANIZATION FILED IN THESE CASES
AND PARTICIPATING IN ANY DISTRIBUTION IN THE DEBTORS’ CASES ON
ACCOUNT OF SUCH CLAIM.




                                                   4
 19-13412-rg
19-13412-rg   Doc
 19-13412-rg Doc  63
              Doc23    Filed
                  22-1Filed   05/27/20
                          Filed
                             01/17/20    Entered
                                01/15/20Entered
                                            Entered 05/27/20
                                                   01/17/20  16:17:37
                                                      01/15/20
                                                            10:04:15    Main
                                                               12:39:32Main  Document
                                                                          Exhibits
                                                                            Document
                                                                                   Pg
                                      Pg 9  of  17
                                      Pg5 5ofof7 13




7. THE DEBTORS’ SCHEDULES AND ACCESS THERETO

        You may be listed as the holder of a claim against one or more of the Debtors in the
Debtors’ Schedules. If you rely on the Debtors’ Schedules, it is your responsibility to determine
that your claim is accurately listed in the Schedules. If you agree with the nature, amount and
status of your claim as listed in the Debtors’ Schedules, and if you do not dispute that your claim
is only against the Debtor specified by the Debtors, and if your claim is not described as
“disputed,” “contingent,” or “unliquidated,” you need not file a proof of claim. Otherwise, or if
you decide to file a proof of claim, you must do so before the applicable Bar Date in accordance
with the procedures set forth in this Notice.

       Copies of the Debtors’ Schedules are available for inspection on the Court’s Internet
Website at http://www.nysb.uscourts.gov. A login and password to the Court’s Public Access to
Electronic Court Records (“PACER”) are required to access this information and can be obtained
through the PACER Service Center at http://www.pacer.gov. Copies of the Schedules may also be
examined between the hours of 9:00 a.m. and 4:30 p.m. (Eastern time), Monday through Friday, at
the Office of the Clerk of the Bankruptcy Court, One Bowling Green, New York, New York
10004. Copies of the Debtors’ Schedules may also be obtained by request to Debtors’ counsel at
Backenroth Frankel & Krinsky, LLP, 800 3rd Ave., Floor 11, New York, New York 10022, Attn
Mark Frankel (212) 593 1100, mfrankel@bfklaw.com

A holder of a possible claim against the Debtors should consult an attorney regarding any
matters not covered by this notice, such as whether the holder should file a proof of claim.


Dated: New York, New York                            BY ORDER OF THE COURT
       January 6, 2020


Backenroth Frankel & Krinsky, LLP,
800 Third Avenue
New York, New York 10022
(212) 593-1100
Attn: Mark Frankel




                                                 5
           19-13412-rg Doc
          19-13412-rg   Doc23
                            63 Filed
                                Filed01/17/20
                                      05/27/20 Entered
                                                Entered01/17/20
                                                         05/27/2010:04:15
                                                                  16:17:37 Main
                                                                            MainDocument
                                                                                 Document
                                             Pg 10 of 17
                                              Pg 6 of 13




                                   UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF NEW YORK

IN RE: 27 Putnam Ave LP                                         CASE NO: 19-13412
                                                                DECLARATION OF MAILING
                                                                CERTIFICATE OF SERVICE
                                                                Chapter: 11




On 1/16/2020, I did cause a copy of the following documents, described below,
Bar Date Notice




to be served for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with
sufficient postage thereon to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and
incorporated as if fully set forth herein.
I caused these documents to be served by utilizing the services of BK Attorney Services, LLC d/b/a certificateofservice.com,
an Approved Bankruptcy Notice Provider authorized by the United States Courts Administrative Office, pursuant to Fed.R.
Bankr.P. 9001(9) and 2002(g)(4). A copy of the declaration of service is attached hereto and incorporated as if fully set forth
herein.
Parties who are participants in the Courts Electronic Noticing System ("NEF"), if any, were denoted as having been served
electronically with the documents described herein per the ECF/PACER system.
DATED: 1/16/2020
                                                          /s/ Mark Frankel
                                                          Mark Frankel 1989
                                                          Backenroth Frankel & Krinsky, LLP
                                                          800 Thrid Avenue
                                                          New York, NY 10022-0000
                                                          212 593 1100
              19-13412-rg Doc
             19-13412-rg   Doc23
                               63 Filed
                                   Filed01/17/20
                                         05/27/20 Entered
                                                   Entered01/17/20
                                                            05/27/2010:04:15
                                                                     16:17:37 Main
                                                                               MainDocument
                                                                                    Document
                                                Pg 11 of 17
                                                 Pg 7 of 13




                                        UNITED STATES BANKRUPTCY COURT
                                         SOUTHERN DISTRICT OF NEW YORK

 IN RE: 27 Putnam Ave LP                                                CASE NO: 19-13412

                                                                        CERTIFICATE OF SERVICE
                                                                        DECLARATION OF MAILING
                                                                        Chapter: 11




On 1/16/2020, a copy of the following documents, described below,

Bar Date Notice




were deposited for delivery by the United States Postal Service, via First Class United States Mail, postage prepaid, with sufficient postage thereon
to the parties listed on the mailing matrix exhibit, a copy of which is attached hereto and incorporated as if fully set forth herein.

The undersigned does hereby declare under penalty of perjury of the laws of the United States that I have served the above referenced document
(s) on the mailing list attached hereto in the manner shown and prepared the Declaration of Certificate of Service and that it is true and correct to
the best of my knowledge, information, and belief.

DATED: 1/16/2020




                                                                            Jay S. Jump
                                                                            BK Attorney Services, LLC
                                                                            d/b/a certificateofservice.com, for
                                                                            Mark Frankel
                                                                            Backenroth Frankel & Krinsky, LLP
                                                                            800 Thrid Avenue
                                                                            New York, NY 10022-0000
            19-13412-rg
          19-13412-rg
PARTIES DESIGNATED          Doc23
                           Doc
                   AS "EXCLUDE"  63 NOT
                                WERE   Filed
                                      Filed   05/27/20
                                             01/17/20
                                          SERVED           Entered
                                                 VIA USPS Entered
                                                           FIRST     05/27/20
                                                                    01/17/20
                                                                 CLASS MAIL    16:17:37 Main
                                                                              10:04:15      MainDocument
                                                                                                  Document
                                                      PgRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"    12 of 17ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                       Pg 8 of 13
27 PUTNAM AVE LP                          MANHATTAN DIVISION                        423 GRAND AVE LP
114 EAST 13TH STREET                      ONE BOWLING GREEN                         114 EAST 13TH STREET
NEW YORK NY 10003-5329                    NEW YORK NY 10004-1415                    NEW YORK NY 10003-5329




DEBTOR                                    90 DOWNING ST LP                          ALAN GOLDBERG PAUL ARKOIAN
429 GRAND AVE LP                          114 EAST 13TH STREET                      29 PUTNAM AVE
114 EAST 13TH STREET                      NEW YORK NY 10003-5329                    APT2E
NEW YORK NY 10003-5329                                                              BROOKLYN NY 11238-2461




ALBERT HALLMAN                            ANDREW RAMCHARAN                          ATLANTIC INTERCOM SERVICES
29 PUTNAM AVE                             29 PUTNAM AVE                             652 CENTRAL PARK AVE
APT 4B                                    APT 4E                                    YONKERS NY 10704-2072
BROOKLYN NY 11238-2458                    BROOKLYN NY 11238-2458




AUDREY SIGNS                              BACKENROTH FRANKEL KRINSKY                BASILE CHAUFFOUR MADISON BORISKIN
600 W 57 ST FL 3                          800 THIRD AVENUE                          29 PUTNAM AVE
NEW YORK NY 10019-1050                    11TH FLOOR                                APT 3C
                                          NEW YORK NY 10022-7651                    BROOKLYN NY 11238-2457




BERLINE LUCIEN                            BEST HOUSEKEEPING IND INC                 BRIAN DECOURCY
1564 UNION ST APT 3C                      17 AVENUE A                               29 PUTNAM AVE
BROOKLYN NY 11213-4501                    NEW YORK NY 10009-7944                    APT 3D
                                                                                    BROOKLYN NY 11238-2457




CHRISTINA FERWERDA HARGIS VUONG           COURTNEY KLENDER MAYA HUTCHISON           ELI SCHMITT MEGAN HICKS
29 PUTNAM AVE                             KEGAN QUIMBLY                             29 PUTNAM AVE
APT 2B                                    29 PUTNAM AVE APT 3E                      APT 4D
BROOKLYN NY 11238-2456                    BROOKLYN NY 11238-2457                    BROOKLYN NY 11238-2458




ELISE MCCLEAN                             HANNAH WINKLER                            HARRISON BROWN
29 PUTNAM AVE                             29 PUTNAM AVE                             29 PUTNAM AVE
APT 2A                                    APT 3A                                    APT 1B
BROOKLYN NY 11238-2456                    BROOKLYN NY 11238-2457                    BROOKLYN NY 11238-2462




JAZMINE DUGALL                            JOSEPH LORWIN                             LEIGH DELOLLIS JOANN GIOUROS
29 PUTNAM AVE                             29 PUTNAM AVE                             29 PUTNAM AVE
APT 4C                                    APT 1D                                    APT 4A
BROOKLYN NY 11238-2458                    BROOKLYN NY 11238-2462                    BROOKLYN NY 11238-2458




MIGUELS LOCKSMITH                         NYC CORPORATE TAX                         NYC DEPARTMENT OF FINANCE
672 4TH AVE STE 2                         66 JOHN STREET RM 104                     66 JOHN STREET
BROOKLYN NY 11232-1265                    NEW YORK NY 10038-3735                    NEW YORK NY 10038-3728
            19-13412-rg
          19-13412-rg
PARTIES DESIGNATED          Doc23
                           Doc
                   AS "EXCLUDE"  63 NOT
                                WERE   Filed
                                      Filed   05/27/20
                                             01/17/20
                                          SERVED           Entered
                                                 VIA USPS Entered
                                                           FIRST     05/27/20
                                                                    01/17/20
                                                                 CLASS MAIL    16:17:37 Main
                                                                              10:04:15      MainDocument
                                                                                                  Document
                                                      PgRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"    13 of 17ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                       Pg 9 of 13
NYC DEPT OF FINANCE                       NYC WATER BOARD                           NYS DEPT OF TAX FINANCE
ATTN LEGAL AFFAIRS                        PO BOX 11863                              BANKRUPTCY UNIT
345 ADAMS ST 3RD FLOOR                    NEWARK NJ 07101-8163                      PO BOX 5300
BROOKLYN NY 11201-3719                                                              ALBANY NY 12205-0300




NATHAN MANUEL                             OFFICE OF THE UNITED STATES TRUSTEE       ROSE BURNS
29 PUTNAM AVE                             US FEDERAL OFFICE BUILDING                29 PUTNAM AVE
APT 3B                                    201 VARICK STREET                         APT 1A
BROOKLYN NY 11238-2457                    SUITE 1006                                BROOKLYN NY 11238-2462
                                          NEW YORK NY 10014-4811




SANDRA FORD                               STATE OF NEW YORK                         STATEWIDE OIL HEATING
29 PUTNAM AVE                             ATTORNEY GENERALS OFFICE                  611 COURT ST
APT 2D                                    120 BROADWAY                              BROOKLYN NY 11231-2107
BROOKLYN NY 11238-2456                    NEW YORK NY 10271-0002




TARA DUVIVIER                             TIME WARNER CABLE                         TUTTLE YICK LLP
29 PUTNAM AVE                             4161 KISSENA BLVD                         220 E 42 ST FL 29
APT 2C                                    FLUSHING NY 11355-3189                    NEW YORK NY 10017-5817
BROOKLYN NY 11238-2456




UNITED STATES TRUSTEE                     UNITED STATES OF AMERICA                  WEBSTER LOCK HARDWARE
OFFICE OF THE UNITED STATES TRUSTEE       CO US ATTORNEY                            2471 WEBSTER AVE
US FEDERAL OFFICE BUILDING                86 CHAMBERS STREET                        BRONX NY 10458-5590
201 VARICK STREET ROOM 1006               NEW YORK NY 10007-1825
NEW YORK NY 10014-7016




MARK A FRANKEL                            ANDREA STEPHENS                           BIG MIKES AC
BACKENROTH FRANKEL KRINSKY LLP            90 DOWNING ST                             269 LINKS DR W
800 THIRD AVENUE                          UNIT 12                                   OCEANSIDE NY 11572-5621
11TH FLOOR                                BROOKLYN NY 11238-2433
NEW YORK NY 10022-7651




BRYAN J VARGAS                            CARSON KEELY ORR MICAHEL MCFADDEN         CHARLENE SHEPPARD DUNCAN
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 20                                   UNIT 28                                   UNIT 3
BROOKLYN NY 11238-2459                    BROOKLYN NY 11238-2432                    BROOKLYN NY 11238-2431




CHRISTOPHER BAKER                         CLARENCE BOOKMAN                          CRISTIAN DELA ROSA
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
BSMT                                      UNIT 2                                    UNIT 5
BROOKLYN NY 11238-2446                    BROOKLYN NY 11238-2431                    BROOKLYN NY 11238-2431




CRISTINA NEHME                            DARREN FAILS                              DEON BROWN
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 11                                   UNIT 24                                   UNIT 15
BROOKLYN NY 11238-2433                    BROOKLYN NY 11238-2432                    BROOKLYN NY 11238-2433
            19-13412-rg
          19-13412-rg
PARTIES DESIGNATED          Doc23
                           Doc
                   AS "EXCLUDE"  63 NOT
                                WERE   Filed
                                      Filed   05/27/20
                                             01/17/20
                                          SERVED           Entered
                                                 VIA USPS Entered
                                                           FIRST     05/27/20
                                                                    01/17/20
                                                                 CLASS MAIL    16:17:37 Main
                                                                              10:04:15      MainDocument
                                                                                                  Document
                                                      PgRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"    14 of 17ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                      Pg 10 of 13
DEVON SMITH                               DOROTHY DANIELS                           ELAINE SLOAN
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 32                                   UNIT 19                                   UNIT 14
BROOKLYN NY 11238-2434                    BROOKLYN NY 11238-2459                    BROOKLYN NY 11238-2433




ELENA LUNYOVA                             ELISABETH MARANGOUDAKIS                   HARLEE GAUSE
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 39                                   UNIT 8                                    UNIT 34
BROOKLYN NY 11238-2460                    BROOKLYN NY 11238-2433                    BROOKLYN NY 11238-2434




JANA CUNNINGHAM                           JAYE MELINO SOHAM JOGLEKAR                JEFFREY ROBINSON
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 18                                   UNIT 40                                   UNIT 25
BROOKLYN NY 11238-2459                    BROOKLYN NY 11238-2460                    BROOKLYN NY 11238-2432




JOSE URQUIJO                              KATHLEEN LUNDGREN                         KATHYANN FORSYTH
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 22                                   UNIT 4                                    UNIT 36
BROOKLYN NY 11238-2459                    BROOKLYN NY 11238-2431                    BROOKLYN NY 11238-2434




KURLENE JOHN                              LOUIS VITELLI                             LUCAS DOWIAK
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 30                                   UNIT 41                                   UNIT 1
BROOKLYN NY 11238-2434                    BROOKLYN NY 11238-2460                    BROOKLYN NY 11238-2431




MADALINE MCKAY                            MARK HOWARD                               MATTIE STEWART
90 DOWNING ST                             90 DOWNING ST                             90 DOWNING ST
UNIT 26                                   UNIT 27                                   UNIT 10
BROOKLYN NY 11238-2432                    BROOKLYN NY 11238-2432                    BROOKLYN NY 11238-2433




MICHAEL NACMIAS                           MIKAEL JOHNSON                            NEW YORK CITY ECB
90 DOWNING ST                             90 DOWNING ST                             99 JOHN ST
UNIT 37                                   UNIT 16                                   NEW YORK NY 10038-2903
BROOKLYN NY 11238-2460                    BROOKLYN NY 11238-2459




NEW YORK CITY HPD                         NICOLE SWEET                              PAIGE REGALADO FELIX EMILIANO VARGAS
100 GOLD ST                               90 DOWNING ST                             MARYA FRIEDMAN
NEW YORK NY 10038-1635                    UNIT 38                                   90 DOWNING ST UNIT 9
                                          BROOKLYN NY 11238-2460                    BROOKLYN NY 11238-2433




PATRICIA NILES                            ROSENBLUM BIANCO LLP                      SARAH CARPENTER
90 DOWNING ST                             100 MERRICK ROAD SUITE 306E               90 DOWNING ST
UNIT 6                                    ROCKVILLE CENTRE NY 11570-4831            UNIT 30
BROOKLYN NY 11238-2431                                                              BROOKLYN NY 11238-2434
            19-13412-rg
          19-13412-rg
PARTIES DESIGNATED          Doc23
                           Doc
                   AS "EXCLUDE"  63 NOT
                                WERE   Filed
                                      Filed   05/27/20
                                             01/17/20
                                          SERVED           Entered
                                                 VIA USPS Entered
                                                           FIRST     05/27/20
                                                                    01/17/20
                                                                 CLASS MAIL    16:17:37 Main
                                                                              10:04:15      MainDocument
                                                                                                  Document
                                                      PgRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"    15 of 17ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                      Pg 11 of 13
VANESSA POOLE                             WHITNEY VAIRIN JENNIFER HANSEN            NATIONAL GRID
90 DOWNING ST                             90 DOWNING ST                             ACCOUNTS PROCESSING
UNIT 7                                    UNIT 33                                   ONE METROTECH CENTER
BROOKLYN NY 11238-2431                    BROOKLYN NY 11238-2434                    BROOKLYN NY 11201




ADAM LEONG                                ALEAH COX                                 ANDREA CAMPBELL
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT D2                                   UNIT D8                                   UNIT C3
BROOKLYN NY 11238-2428                    BROOKLYN NY 11238-2429                    BROOKLYN NY 11238-2427




ANDREW DELISLE ALISA FUJITA               ANGELA DUFFY                              BM ELECTRICAL MAINTENANCE
425 GRAND AVE                             425 GRAND AVE                             900 ALPINE DR
UNIT B5                                   UNIT B8                                   TEANECK NJ 07666
BROOKLYN NY 11238-2423                    BROOKLYN NY 11238-2427




BRADYLEY TUYAY JODY ANTIVOLA              CAROLINE GOLDSTEIN                        DANIT ABAUD
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT D5                                   UNIT B2                                   UNIT A2
BROOKLYN NY 11238-2428                    BROOKLYN NY 11238-2418                    BROOKLYN NY 11238-2418




DOROTHY MCCRAY                            ELIZABETH GEIST COLLEEN ROWE PETE         ENTECH BOILER CONTROLS
425 GRAND AVE                             MURRAY                                    POB 339
UNIT C7                                   425 GRAND AVE                             LAKEWOOD NJ 08701-0339
BROOKLYN NY 11238-2428                    UNIT A5
                                          BROOKLYN NY 11238-2418




FRANK DELESSIO                            GERMAN MORA                               GRANT SHANEL
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT C5                                   UNIT 1A                                   UNIT B3
BROOKLYN NY 11238-2427                    BROOKLYN NY 11238-2418                    BROOKLYN NY 11238-2423




HTI VISIONS                               HALLIE MAZURKIEWICZ                       JACK JAFFA ASSOCIATES
345 KEAR ST SUITE 200                     425 GRAND AVE                             147 PRINCE ST
YORKTOWN HEIGHTS NY 10598-4440            UNIT E4                                   BROOKLYN NY 11201-3022
                                          BROOKLYN NY 11238-2438




JENNIFER VAN BENSCHOTEN                   KARMA JOHNSON                             LARRY SINGLEY
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT C2                                   UNIT C1                                   UNIT C4
BROOKLYN NY 11238-2427                    BROOKLYN NY 11238-2427                    BROOKLYN NY 11238-2427




LEAD INVESTIGATION SERVICES LLC           MARIE HART MARIA ALEJANDRA GOMEZ          MARION GLASS COMPANY
147 PRINCE ST                             425 GRAND AVE                             2990 JEROME AVE
BROOKLYN NY 11201-3022                    UNIT E6                                   BRONX NY 10468-1345
                                          BROOKLYN NY 11238-2438
            19-13412-rg
          19-13412-rg
PARTIES DESIGNATED          Doc23
                           Doc
                   AS "EXCLUDE"  63 NOT
                                WERE   Filed
                                      Filed   05/27/20
                                             01/17/20
                                          SERVED           Entered
                                                 VIA USPS Entered
                                                           FIRST     05/27/20
                                                                    01/17/20
                                                                 CLASS MAIL    16:17:37 Main
                                                                              10:04:15      MainDocument
                                                                                                  Document
                                                      PgRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"    16 of 17ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                      Pg 12 of 13
MATTHEW THOMPSON                          MELANIE ALTAR                             MICHAEL HYDE
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT D3                                   UNIT E8                                   UNIT B7
BROOKLYN NY 11238-2428                    BROOKLYN NY 11238-2438                    BROOKLYN NY 11238-2423




MICHAELA DOANE                            MICHELLE MORTENSEN JOSIE BALDNER          NYC DEPT OF BUILDING
425 GRAND AVE                             425 GRAND AVE                             12055 QUEENS BLVD
UNIT E5                                   UNIT B1                                   JAMAICA NY 11424-1002
BROOKLYN NY 11238-2438                    BROOKLYN NY 11238-2418




PAMELA HICKS                              PETER LOUIS                               PRO MAX MAINTENANCE SUPPLY INC
425 GRAND AVE                             425 GRAND AVE                             543 BEDFORD AVE 254
UNIT D4                                   UNIT C6                                   BROOKLYN NY 11211-8511
BROOKLYN NY 11238-2428                    BROOKLYN NY 11238-2427




SHANNON MCBEEN                            SHAUNA SLEVIN                             SINA TAHERKHANI
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT A3                                   UNIT C8                                   UNIT E3
BROOKLYN NY 11238-2418                    BROOKLYN NY 11238-2428                    BROOKLYN NY 11238-2438




STEVEN HARWICK                            TARA PURNELL                              TONY FLACK
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT A4                                   UNIT D6                                   UNIT E1
BROOKLYN NY 11238-2418                    BROOKLYN NY 11238-2429                    BROOKLYN NY 11238-2429




VICTOR ALMONTE                            WILLA BENNET EMILY JOHNSON                WONHEE WOO
425 GRAND AVE                             425 GRAND AVE                             425 GRAND AVE
UNIT B6                                   UNIT D1                                   UNIT E7
BROOKLYN NY 11238-2423                    BROOKLYN NY 11238-2428                    BROOKLYN NY 11238-2438




ZEBRA LOCK HARDWARE                       AISHA COLLINS                             AMELIA CHARLETON ELSA IDRIZI ANGELIKA
17625 UNION TURNPIKE 235                  435 GRAND AVE                             ELEFTHERIOU
FRESH MEADOWS NY 11366-1515               UNIT 3B                                   435 GRAND AVE
                                          BROOKLYN NY 11238-2469                    BROOKLYN NY 11238-2466




ANA LOPEZ CHRISTOPHER WILLIAMS            ANTHONY WALKER                            BRENDAN BUCKLEY
435 GRAND AVE                             435 GRAND AVE                             435 GRAND AVE
UNIT 3D                                   UNIT 1A                                   UNIT 2D
BROOKLYN NY 11238-2469                    BROOKLYN NY 11238-2467                    BROOKLYN NY 11238-2468




CAROLINE JOHNSTON                         CITY OF NEW YORK                          CITY OF NEW YORK ECB
435 GRAND AVE                             NYC LAW DEPARTMENT                        ENVIRONMENTAL CONTROL BOARD
UNIT 3E                                   100 CHURCH ST                             66 JOHN ST
BROOKLYN NY 11238-2469                    NEW YORK NY 10007-2668                    NEW YORK NY 10038-3724
            19-13412-rg
          19-13412-rg
PARTIES DESIGNATED          Doc23
                           Doc
                   AS "EXCLUDE"  63 NOT
                                WERE   Filed
                                      Filed   05/27/20
                                             01/17/20
                                          SERVED           Entered
                                                 VIA USPS Entered
                                                           FIRST     05/27/20
                                                                    01/17/20
                                                                 CLASS MAIL    16:17:37 Main
                                                                              10:04:15      MainDocument
                                                                                                  Document
                                                      PgRECEIVED
PARTIES WITH A '+' AND DESIGNATED AS "CM/ECF E-SERVICE"    17 of 17ELECTRONIC NOTICE THROUGH THE CM/ECF SYSTEM
                                                      Pg 13 of 13
CITY OF NEW YORK HPD                      CON EDISON                                DS CREF3 CLINTON SENIOR NOTEBUYER LLC
DEPT OF HOUSING PRESERVATION DEV          4 IRVING PL                               114 EAST 13TH STREET
100 GOLD STREET 6TH FL                    NEW YORK NY 10003-3598                    NEW YORK NY 10003-5329
NEW YORK NY 10038-1605




DELIA ROMAN                               DEPARTMENT OF THE TREASURY                EIRIE KIM EDWARD YUJOONG KIM
435 GRAND AVE                             INTERNAL REVENUE SERVICE                  435 GRAND AVE
UNIT 2B                                   POST OFFICE BOX 7346                      UNIT 4E
BROOKLYN NY 11238-7801                    PHILADELPHIA PA 19101-7346                BROOKLYN NY 11238-2470




ELIAS MELAD                               GILLIAN CRAIG COURTNEY KASSEL             HARBI CORONEL
435 GRAND AVE                             KATHERINE FETSHCER                        435 GRAND AVE
UNIT 4B                                   435 GRAND AVE UNIT 2C                     UNIT 1F
BROOKLYN NY 11238-2486                    BROOKLYN NY 11238-2468                    BROOKLYN NY 11238-7801




JACK JAFFA                                JACOB BARNET JEFFREY CLARK CHLOE          JAMES POWELL
147 PRINCE STREET                         COMPTON                                   435 GRAND AVE
BROOKLYN NY 11201-3022                    435 GRAND AVE                             UNIT 1C
                                          UNIT 2F                                   BROOKLYN NY 11238-2467
                                          BROOKLYN NY 11238-2468




JASPER DELAINE GREGORY DALAINE            KIM WESTFALL                              KOSSOFF PLLC
435 GRAND AVE                             435 GRAND AVE                             271 BROADWAY SUITE 401
UNIT 1H                                   UNIT 4A                                   NEW YORK NY 10007
BROOKLYN NY 11238-7801                    BROOKLYN NY 11238-2486




LUIS FERNANDEZ SAMANTHA FERNANDEZ         LUZ MEDRANO                               LYNSEY BONELL SHEM PENNANT
435 GRAND AVE                             435 GRAND AVE                             435 GRAND AVE
UNIT 4D                                   UNIT 2G                                   UNIT 1B
BROOKLYN NY 11238-2470                    BROOKLYN NY 11238-2468                    BROOKLYN NY 11238-2467




MARGARET MEEHAN YODAI YASUNAGA            MARY LOBB SARAH PRATT                     CNATIONAL GRID
OLIVIA FLYNN ROCHENELLE MRIHGEILA         435 GRAND AVE                             ACCOUNTS PROCESSING KEDLI
COFFY                                     UNIT 4G                                   1 METROTECH CTR N STE 1
UNIT 3F                                   BROOKLYN NY 11238-2470                    BROOKLYN NY 11201-3872
BROOKLYN NY 11238




NORMA BENNET                              PATRICK TORPEY                            PAULETTE DURHAM
435 GRAND AVE                             435 GRAND AVE                             435 GRAND AVE
UNIT 4F                                   UNIT 2E                                   UNIT 3A
BROOKLYN NY 11238-2470                    BROOKLYN NY 11238-2468                    BROOKLYN NY 11238-2469




RENA RUBENSTEIN                           SHANELLE GRIFFITH JARED JAMES
435 GRAND AVE                             435 GRAND AVE
UNIT 2A                                   UNIT 3G
BROOKLYN NY 11238-7801                    BROOKLYN NY 11238-2486
